Case 6:18-cv-01359-CEM-GJK Document 14 Filed 01/28/19 Page 1 of 2 PageID 66



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

MILADYS TORRES,

       Plaintiff,                               CASE NO.: 6:18-CV-01359-CEM-GJK

-vs-

CREDIT COLLECTION SERVICES, INC.,

       Defendant.
                                     /

                              NOTICE OF PENDING SETTLEMENT

          Plaintiff, MILADYS TORRES, by and through her undersigned counsel, hereby notifies

the Court that the parties, Plaintiff, MILADYS TORRES, and Defendant, CREDIT

COLLECTION SERVICES, INC., have reached a settlement with regard to this case, and are

presently drafting, and finalizing the settlement agreement, and general release documents.

Upon execution of the same, the parties will file the appropriate dismissal documents with the

Court.

                                            /s/ John Distasio
                                             John Distasio, Esq.
                                             Morgan & Morgan, Tampa, P.A.
                                             One Tampa City Center
                                             Tampa, FL 33602
                                             Tele: (813) 223-5505
                                             Fax: (813) 223-5402
                                             LCrouch@forthepeople.com
                                             Florida Bar #: 096328
                                             Attorney for Plaintiff
Case 6:18-cv-01359-CEM-GJK Document 14 Filed 01/28/19 Page 2 of 2 PageID 67



                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on January 28, 2019, the foregoing was electronically served

via E-Mail to:

Charles J. McHale
GOLDEN SCAZ GAGAIN, PLLC
201 North Armenia Ave.
Tampa, FL 33609-1545


                                         /s/ John Distasio
                                          John Distasio, Esq.
                                          Florida Bar #: 096328
